Citation Nr: 1449403	
Decision Date: 11/06/14    Archive Date: 11/12/14

DOCKET NO.  08-37 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from July 1965 to May 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In December 2010, at a Board videoconference hearing, the Veteran provided testimony relevant to the appeal from the RO in Seattle, Washington.  A copy of the hearing transcript has been associated with the physical claims file.  

In February 2011, the Board remanded the matter for additional development.  The remanded issues of service connection for posttraumatic stress disorder (PTSD) and an acquired psychiatric disorder other than PTSD were granted by the RO in a June 2012 rating decision.  As to the remaining issue of service connection for COPD, the additional development has been completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Board has reviewed the physical claims files, as well as the electronic file on the "Virtual VA" system, to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran has a current disability of COPD.

2.  The Veteran was exposed to asbestos in service.

3.  The Veteran's currently diagnosed COPD is not etiologically related to service, to include in-service exposure to asbestos.

CONCLUSION OF LAW

The criteria for service connection for COPD have not been met. 38 U.S.C.A. 
§§ 1103, 1110, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.300, 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a December 2006 letter sent prior to the initial denial of the claim in July 2008, the RO apprised the Veteran of the information and evidence necessary to substantiate the claim, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The letter provided specific guidance for claims based on asbestos exposure.  The letter also included provisions for disability ratings and for the effective date.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

With regard to the duty to assist, the Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, service personnel records, disability records from the Social Security Administration (SSA), the December 2010 Board hearing transcript, the March 2011 VA respiratory examination report, and statements submitted by the Veteran.

Following the February 2011 Board remand, VA examined the Veteran's respiratory system in connection with the claim for service connection for COPD in March 2011.  The VA examiner reviewed the claims file, interviewed the Veteran regarding past and present symptomatology, physically examined the Veteran, and provided the requested medical opinion with supporting rationale.  For these reasons, the Board finds that the March 2011 VA examination and medical opinion are adequate to assist in determining the nature and etiology of the COPD, and that no further examination or opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claim, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2014).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.  

Here, during the hearing, the undersigned informed the Veteran that the basis for the RO's denial of the claim was that there was no evidence that his COPD was actually related to asbestos.  The Veteran was asked whether any doctor had related COPD to asbestos, and he was informed that this evidence was necessary to substantiate the claim.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377.  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for COPD Analysis

The Veteran contends that service connection for COPD is warranted based on asbestos exposure in service.  Specifically, the Veteran asserts that he was exposed to asbestos while serving aboard the U.S.S. Jason, where he incinerated materials in a room insulated by asbestos, and while serving aboard the U.S.S. Greenfish, where asbestos was visibly present in the air.  See December 2010 Board hearing transcript at 7-10; September 2008 VA Form 21-4138; April 2007 VA Form 21-4138.

Initially, the Board finds that the Veteran has a current disability of COPD.  VA treatment records dating back to August 2006 show a history of COPD, and treatment records through September 2010 continue to show treatment for COPD.  There is no diagnosis of asbestosis or other asbestos-related lung disease. 

The Board next finds that the Veteran was exposed to asbestos in service.  In the July 2008 rating decision and the February 2011 Board remand, VA recognized that the Veteran was likely exposed to asbestos in service.  The Veteran has provided consistent and specific statements regarding asbestos exposure while onboard naval vessels.  Service personnel records reflect service on both the U.S.S. Jason and U.S.S. Greenfish, and the Board finds that the Veteran's statements asserting asbestos exposure while serving aboard these vessels are consistent with the circumstances of his service and are credible.  As such, the Board finds that the Veteran was exposed to asbestos in service.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the currently diagnosed COPD is etiologically related to service, to include in-service exposure to asbestos.  The March 2011 VA examiner opined that "it is not likely" that the Veteran's COPD is due to asbestos exposure in service.  The VA examiner based the opinion on review of the service treatment records and discussion with the Veteran, neither of which revealed an illness while aboard the U.S.S. Jason or any other episode during service that could be caused by exposure to "an intense asbestos laden environment."  The VA examiner also cited to unspecific "medical literature on asbestos exposure and clinical/x-ray and CT findings in asbestos related disease."  The VA examiner noted "40 years of experience in the practice of internal medicine and Public Health and Preventative Medicine for the past 10 years."

Consistent with and supportive of the opinion, Social Security Administration disability records include a statement of the Veteran indicating that COPD symptoms first bothered the Veteran in March 2004, over thirty years after service separation in 1970.  

Also significant, the Veteran filed claims for service connection in September 1972 and September 2005, but did not mention COPD symptoms in either claim.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, an individual takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  Thus, the Veteran's inaction regarding a claim for COPD, when viewed in the context of action regarding other claims, may reasonably be interpreted as indicative of the lack of symptomatology at that time.  

There is no medical opinion that conflicts with the opinion offered by the March 2011 VA examiner.  As to the Veteran's asserting that COPD is related to asbestos exposure, the evidence has not demonstrated that the Veteran has the knowledge, training, or experience to provide a competent medical opinion on medically complex issues, such as the etiology of COPD or the ability to differentiate between the effects of asbestos exposure and his history of smoking on the development of COPD.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (recognizing ACL tear as a complex medical disorder not capable of lay observation). 

During the December 2010 Board hearing, the Veteran testified that no doctors have told him that his COPD is related to asbestos exposure in service.  See Board hearing transcript at 10.  Similarly, VA treatment records do not include any medical opinions relating COPD to service.

During the appeal, the Veteran also asserted that COPD may be due to tobacco smoking in service.  See April 2007 VA Form 21-4138.  However, for claims filed after June 9, 1998, Congress has prohibited the grant of service connection for disability due to the use of tobacco products during active service.  38 U.S.C.A. 
§ 1103(a); 38 C.F.R. § 3.300(a).  The Veteran filed the current claim in November 2006; therefore, this assertion is against the claim for service connection as it suggests an etiology for COPD for which service connection is legally precluded.

In sum, the evidence indicates onset of COPD many years after service and includes one medical opinion which indicates that COPD is not etiologically related to service.  Accordingly, the Board finds that the currently diagnosed COPD is not etiologically related to service, to include in-service exposure to asbestos.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for COPD is denied.



____________________________________________
LLOYD CRAMP
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


